Title: From George Washington to Timothy Pickering, 25 January 1781
From: Washington, George
To: Pickering, Timothy


                        
                            Dr Sir
                            New Windsor Jan. 25th 1781
                        
                        Yours of this date is before me—when I wrote to Colo. Lutterloh I had no knowledge of your letter to Humphrey
                            on the score of Forage.
                        That which Roberts may get will, it is to be hoped serve till the farmers (enabled by the Snow) can bring in
                            more—At any rate I cannot avail myself of your private Stock.
                        I shall be obliged to you for sending me by Eight oclock tomorrow morning a Sleigh, pair of Horses and driver
                            to go as far as Smiths Tavern in the clove (12 Miles) from whence it will return as I have directed Mr Strubing (with the
                            light Horse) to have a relief at that place. take no notice that the Sleigh is designed for my use. I am Dr Sir Yr Obedt
                            Servt
                        
                            Go: Washington
                        
                        
                            P.S. Colo. Popkins writes me that the detachmt is Marched, but that the Tents—Intrenchg Tools Axes
                                &ca are waiting for Horses.
                            A Roomy Sleigh would suit me best.
                        

                    